DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida et al. (US 2019/0097503 A1) in view of Voegele (US 2006/0144668 A1).
RE claim 1, Ushida teaches a method of manufacturing a core product 1 (Figs.1, 2 and 5), the method comprising: injecting molten resin 9 (Fig.5 and ¶ 33) into a resin injection portion 3a which is disposed in a core body 2 and extends in an axial direction of the core body 2; and forming a core product 2 by welding the core body 2 (via weld W1 or W2, see Fig.2 and ¶ 54), wherein forming the core product 2 includes welding the core body 2 so that a weld (W1 or W2) formed by welding does not reach a buffer region (BR) set between the weld and the resin injection portion 3a.
Ushida does not teach said welding connection is weld bead.
Voegele evidenced that different method of welding including spot weld, seam weld or welding beam are well-known in the art (¶ 22). Voegele further suggest that the method can be chosen base on cost and requirements for mechanical stability of the core (¶ 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ushida by having said weld to be formed from any known welding method such as weld bead, as suggested by Voegele, to optimize cost and mechanical stability of the core.
[AltContent: textbox (Buffer region (BR))][AltContent: arrow]
    PNG
    media_image1.png
    723
    813
    media_image1.png
    Greyscale


RE claim 3, Ushida teaches a core product 1 comprising: a core body 2 having a resin injection portion 3a extending in an axial direction of the core body 2; a resin portion 9 formed in the resin injection portion 3a; and a weld (W1 or W2) formed on a peripheral surface of the core body 2, wherein the weld bead does not reach a buffer region (BR) set between the weld bead (W1 or W2) and the resin injection portion 3a.
Ushida does not teach said welding connection is weld bead.
Voegele evidenced that different method of welding including spot weld, seam weld or welding beam are well-known in the art (¶ 22). Voegele further suggest that the method can be chosen base on cost and requirements for mechanical stability of the core (¶ 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ushida by having said weld to be formed from any known welding method such as weld bead, as suggested by Voegele, to optimize cost and mechanical stability of the core.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the weld bead is spaced apart from the resin injection portion by 0.5 mm or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834